Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
Response to Amendment
2.	As per Applicant’s instruction as filed on 08/16/22, claims 1-8, 10-18, 22, and 30 have been canceled, and claims 9 and 26 have been amended.

Response to Remarks
3.	Applicant's remarks as filed on 08/16/22 have been considered.

					Reason for allowance
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 9, 19-21, 23-29, and 31-32 are allowed. 
Independent claim 9 and 26, and corresponding dependent claims 19-21, 23-25, 27-29, and 31-32 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter comprising a reception apparatus/method at least including:
receiving a container including a basic stream and an extended stream, the extended stream including an encoded subset of frames of first moving image data of a first frame rate and the basic stream including encoded frames of second moving image data of a second frame rate lower than the first frame rate, each frame of the second moving image data representing a mixing of two or more adjacent frames of the first moving image data, and information about a mixing configuration of the mixing being included in the container, the information about the mixing configuration including mixing refresh information indicating a number of frames until a mixing refresh, in which image data in a temporally previous frame is not used.
The prior art of record fails to anticipate or make obvious the allowable subject matter (the novel feature) as specified in claims 9 and 26.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Van Veldhuisen (2015/0281752 A1), Adaptive streaming transcoder synchronization.
B)	Duvvuri et al (2015/0168946 A1), Multiple frame rate system.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483